 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          LISA MOORE,
 8                                   Plaintiff,
                                                              C17-800 TSZ
 9                v.
                                                              MINUTE ORDER
10        THE BOEING COMPANY,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)      Plaintiff’s Motion for Protective Order, docket no. 69, is DENIED.
14
   Plaintiff’s attorney may be present at any further meetings between Plaintiff and Lester
   Jones. Plaintiff’s motion for exclusion of Jones as a trial witness is DENIED as
15
   premature. The parties shall bear their own costs associated with this motion.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 14th day of February, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
